Citation Nr: 0704717	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a disability 
manifested by neck pain, including as secondary to a service 
connected disability.  

3.  Entitlement to service connection for a headache 
disorder, including as secondary to a service connected 
disability.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to August 1978 and from May 1980 to January 1986.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Denver RO that, in part, granted service connection for 
bilateral hearing loss, rated noncompensable and an April 
2004 rating decision that denied service connection for a low 
back disability, and headaches and neck pain, including as 
secondary to service connected disability.  The veteran filed 
a notice of disagreement with the ratings assigned for 
bilateral hearing loss and tinnitus.  His May 2004 
substantive appeal limited the appeal to the matter of the 
rating for bilateral hearing loss.

The matters of entitlement to service connection for a low 
back disability and to a compensable rating for bilateral 
hearing loss are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  The veteran is not shown to have a chronic disability 
manifested by neck pain.

2.  A headache disorder was not manifested in service, and 
such disorder is not shown to be related to a service 
connected disability (or to a disability one for which 
service connection is sought.




CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by neck 
pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  Service connection for a headache disorder, to include as 
secondary to service connected disability, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

February 2003 and February 2004 letters (prior to the RO's 
initial adjudication of these claims) informed the veteran of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  An April 2005 statement of the case (SOC) outlined 
the regulation implementing the VCAA, including advising the 
veteran to submit relevant evidence in his possession; and 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claims.  While he was not provided notice regarding 
disability ratings or the effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration 
herein.  The veteran has received all critical notice, and 
has had ample opportunity to respond and/or supplement the 
record after notice was given; he is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.   As 
there is no evidence of a neck disorder or of evidence 
suggesting a link between the veteran's headaches and any 
claimed disability, examination for an opinion is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).   VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

II. Factual Background

No pertinent abnormalities were noted on the service 
enlistment examinations for the veteran's two periods of 
active duty or in associated medical history reports.  In 
October 1983, the veteran was seen for multiple complaints 
that included headaches; the assessment was upper respiratory 
infection.  His service separation examination reports are 
silent for complaints, findings, or diagnosis related to 
headaches or neck pain.

1994 to 2005 VA medical records first note the veteran's 
complaints of headaches in January 1999.  The record 
indicates that he had long standing headaches; the assessment 
was chronic headaches.  In February 2004, the veteran 
reported a 3-4 day history of headaches that were interfering 
with his sleep.  He added that he had these headaches for two 
years, and that they generally occurred twice a week.  He 
indicated that the pain started in the left side of his neck 
and radiated to the front of both sides of his head.  The 
assessment was tension headache.  A CT scan of the veteran's 
head was normal.  A follow-up visit the next month indicates 
some improvement in the tension headaches with medication.  
In May 2004, the veteran reported that he had chronic 
headaches due to injuries sustained in service.  

III. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131.  Disability that is proximately 
due to or the result of a service-connected disease or injury 
shall [also] be service connected. 38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There are three threshold requirements that must be met to 
establish secondary service connection: 1.) There must be 
competent evidence of a medical diagnosis of the disability 
for which service connection is sought; 2.) There must be a 
disability which is already service connected; and 3.) There 
must be competent evidence that establishes that the 
disability for which service connection is sought was caused 
or aggravated by the service-connected disability.

It is neither shown nor alleged that a disorder manifested by 
neck pain or a headache disorder was incurred in, or 
aggravated by, the veteran's service.  His sole contention is 
that such disorders are secondary to a service connected 
disability (which include hearing loss, tinnitus, a right 
tympanic membrane perforation, and residuals of a scalp 
laceration), or to a back disability for which service 
connection is sought.

Disability Manifested by Neck Pain

The threshold matter that must be addressed (here, as in any 
claim seeking service connection) is whether the claimant 
actually has the disability for which service connection is 
sought.  The veteran reported having neck pain in the context 
of describing his headaches, which were diagnosed as tension 
headaches.  The record does not contain any diagnosis of a 
neck disorder or any clinical evidence of neck pathology.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Consequently, the analysis does not need to proceed 
any further.

Headaches

Here, there is ample evidence of a diagnosis of tension 
headaches in the veteran's postservice medical records.  
However, that diagnosis in and of itself (tension headaches) 
identifies the etiology of the headache disorder.  As the 
headaches are attributed due to tension, they are not shown 
to be related to a service connected disability.  [Notably, 
the matter of secondary service connection for a headache 
disorder is not inextricably intertwined with the claim 
seeking service connection for back disability because there 
is no competent evidence that suggests the veteran's 
headaches might be related to back disability.]  There is no 
competent (medical) evidence to support the veteran's 
contentions in this matter.  Because he is a layperson 
untrained in determining medical etiology, the veteran's own 
belief that his tension headaches are related somehow to his 
service connected disabilities is not competent evidence,.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against his claim; 
accordingly, it must be denied
ORDER

Service connection for a disorder manifested by neck pain, 
including as secondary to service connected disability, is 
denied.

Service connection for a headache disorder, including as 
secondary to service connected disability, is denied.


REMAND

After the RO obtained VA treatment records from 1994 to 2004, 
the veteran alleged that he first received VA treatment in 
1987.  Based on the veteran's contentions and the diagnoses 
(or absence of diagnosis) in the record, records of any such 
treatment would not be relevant to the matters addressed 
above.  However, the records could contain information 
relevant to the claim seeking service connection for low back 
disability claim (e.g., evidence of arthritis in the first 
postservice year).  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Accordingly, the identified treatment 
reports must be sought/secured for the record.

The veteran's most recent VA audiometry was in February 2003.  
In October 2003, he alleged that the disability had worsened 
and that he wished to have it re-evaluated.  In light of his 
complaints and the lengthy passage of time since his last 
examination, another VA examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the notice requirements of the 
VCAA applied to all 5 elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct this deficiency.  

Accordingly, the case is REMANDED for the following:
1.  The RO should provide the veteran 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.  The veteran 
should have ample time to respond.

2.  The RO should secure any available 
records of treatment the veteran received 
at the Denver VA Medical Center from 1987 
to 1993.

3.  The RO should arrange for a VA 
audiolgic evaluation (with audiometric 
studies) to determine the current 
severity of the veteran's bilateral 
hearing loss.

4.  The RO should arrange for any further 
development suggested by the results of 
that sought above, then readjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate SSOC 
and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


